Exhibit 10.55

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers as of December 31, 2008 consisted of: (i) Patricia Gallup, Chairman and
Chief Executive Officer; (ii) Jack Ferguson, Executive Vice President,
Treasurer, and Chief Financial Officer; (iii) Timothy McGrath, Executive Vice
President, Enterprise Group, (iv) David Beffa-Negrini, Senior Vice President,
Corporate Marketing and Creative Services; and (v) Bradley Mousseau, Senior Vice
President, Human Resources.

The Compensation Committee annually sets the compensation of the Chief Executive
Officer. The Compensation Committee also reviews the recommendations of the
Chief Executive Officer regarding the compensation of the Company’s other
executive officers. The Compensation Committee seeks to achieve three broad
goals in connection with the Company’s compensation philosophy and decisions
regarding compensation. First, the Company is committed to providing executive
compensation designed to attract, retain, and motivate executives who contribute
to the long-term success of the Company and are capable of leading the Company
in achieving its business objectives in the competitive and rapidly changing
industry in which the Company operates. Second, the Company wants to reward
executives for the achievement of company-wide business objectives of the
Company. By tying compensation in part to achievement, the Company believes that
a performance-oriented environment is created for the Company’s executives.
Finally, compensation is intended to provide executives with an equity interest
in the Company so as to link a meaningful portion of the compensation of the
Company’s executives with the performance of the Company’s Common Stock.

Compensation for the Company’s executives generally consists of three elements:

 

  •  

salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

  •  

bonus—amounts are generally based on achievement of the Company’s performance
goals in any given year; and

  •  

equity awards—equity awards provide long-term incentives to promote and identify
long-term interests between the Company’s employees and its stockholders and to
assist in the retention of executives.



--------------------------------------------------------------------------------

The following table lists the 2008 annual salaries of the Company’s executive
officers:

 

     Salary

Patricia Gallup

Chairman and Chief Executive Officer

   $ 653,846

Timothy McGrath

Executive Vice President, Enterprise Group

   $ 476,923

Jack Ferguson

Executive Vice President, Treasurer, and Chief Financial Officer

   $ 328,462

Bradley Mousseau

Senior Vice President, Human Resources

   $ 252,308

David Beffa-Negrini(1)

Senior Vice President, Corporate Marketing and Creative Services

   $ 270,000

 

  (1) Mr. Beffa-Negrini resigned as an employee of the Company effective
December 31, 2008. He remains a member of our board of directors.

The Company did not pay any bonuses to its executives for 2008, as the Company
did not reach its performance targets in accordance with its Executive Bonus
Plan, as approved by stockholders at the 2008 Annual Meeting of Stockholders.

The Company granted restricted stock awards in 2008 to the Company’s executive
officers, as shown below:

 

     Restricted
Stock
Awards
(# of
Shares)    Per Share
Fair
Market
Value of
Restricted
Stock
Awards

Jack Ferguson

Executive Vice President, Treasurer, and Chief Financial Officer

   50,000    $ 11.06

Timothy McGrath

Executive Vice President, Enterprise Group

   100,000    $ 11.06

Bradley Mousseau

Senior Vice President, Human Resources

   20,000    $ 11.06

David Beffa-Negrini

Senior Vice President, Corporate Marketing and Creative Services

   20,000    $ 11.06